Per Curiam:,
It is argued by the appellant’s counsel that this case falls *427within the principle that if an article is ordered for a special purpose there is an implied warranty that it is fit for that purpose. But it does not necessarily and always follow that the seller warrants the fitness of the article ordered because he knows the purpose for which the buyer intends to use it. The principle relied on by the appellant’s counsel does not apply where a special thing is ordered although intended for a special purpose : Port Carbon Iron Co. v. Groves, 68 Pa. 149. Where a known discrihed and definite article is ordered of a manufacturer, although it is stated to be required by the purchaser for a particular purpose, still if the known described and defined thing be actually supplied, there is no warranty that it shall answer the particular purpose intended by the buyer: Jarecki Mfg. Co. v. Kerr, 165 Pa. 529. See also Haines, Jones & Cadbury Co. v. Young, 13 Pa. Superior Ct. 303, and cases cited. The principle of implied warranty is based to a large extent upon the supposed confidence of the buyer in the judgment of the manufacturer, but where he is informed of the quality of the article which the manufacturer is to furnish he takes upon himself the risk of its effecting its purpose. Here the thing complained of is that the lumber ordered was unfit, by reason of its rottenness, for the purpose for which it was intended to be used; but it would seem plain from the correspondence that the defendant took the risk of this; for in its letter of February 28, the plaintiff informed the defendant of this defect. The language of its letter is: “ This is the lowest grade of stock we make, and includes everything that is not good enough for a No. 4 or cull. The defect is principally soft rot and a great deal of it, but the price is correspondingly low as you will notice.” Again in its letter of March 13, the plaintiff wrote, “ the principal defect being, as we wrote you before, excessive rot.” With this notice of the quality of the lumber we do not see how the defendant can allege an implied warranty. The defendant bought an article fully described and so far as appears, correctly described.
Judgment affirmed. •